Citation Nr: 0907796	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-42 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in December 2005, but cancelled his 
request and did not ask that the hearing be rescheduled.  
Therefore, the hearing request will be considered to have 
been withdrawn, see 38 C.F.R. § 20.702(e) (2008), and 
consideration of the appeal will proceed.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not 
result in the loss of use of one lower extremity along with 
either blindness in both eyes or residuals of organic disease 
or the loss of use of any other extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

2.  The Veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less or anatomical loss or loss 
of use of both hands.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of specially adapted housing or a special home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 
5107 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

As will be discussed in the following decision, VCAA notice 
is not required here because the issue presented involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

As the issue on appeal hinges on the presence of the 
specified service-connected disabilities set forth below, the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal.  Thus, VCAA notice is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis, 6 Vet. App. at 430.  As such, no further 
action is required pursuant to the VCAA.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he uses a cane and requires help 
getting in and out of his house and, as a result, he is 
entitled to adaptive housing.  (See January 2004 notice of 
disagreement).

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  38 C.F.R. § 3.809 
(2008).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

In this case, the Veteran's service-connected disabilities 
consist of residuals of a sprained right knee, status post 
right knee replacement, evaluated at 60 percent, post-
traumatic stress disorder (PTSD), evaluated at 50 percent, 
bowel incontinence with proctitis associated with residuals 
of prostate cancer, evaluated at 30 percent, residuals of 
prostate cancer, status post prostatectomy and radiation 
treatment, evaluated at 20 percent, tinnitus, evaluated at 10 
percent, erectile dysfunction associated with residuals of 
prostate cancer, evaluated at 0 percent, and myelodysplasia 
secondary to radiation therapy for prostate cancer, evaluated 
at 0 percent.  The combined disability rating is 90 percent.  
The Veteran was granted a total disability rating based on 
individual unemployability, effective May 1997.   

After a review of the entire claims file, the Board finds 
that the Veteran is not entitled to compensation for 
permanent and total service-connected disability due to any 
of the enumerated conditions found at 38 C.F.R. § 3.809(b)(1-
4).  

Specifically, the report of an April 2008 VA examination 
reflects that although the Veteran walks with a limp due to 
left knee replacement, and uses a "prong cosmetic cane," he 
can walk unassisted.  Additionally, while VA treatment 
reports reflect complaints of numbness in his hands, the 
Veteran does not contend, and the competent medical evidence 
does not demonstrate, that his service-connected disabilities 
have caused loss of use of an upper extremity.  Further, the 
medical evidence of record does not show that the Veteran's 
service-connected disabilities affect his vision in any way, 
or involve organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

In short, the competent medical evidence of record does not 
show that the Veteran meets the specified criteria for 
issuance of a certificate of eligibility for assistance in 
acquiring specially adapted housing.  As such, the Veteran's 
claim must be denied. 

The Board has also considered whether a certificate of 
eligibility for a special home adaptation grant is warranted 
in this case.  A certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations 
may be issued to a Veteran with requisite service who is 
entitled to VA compensation for a permanent and total 
service-connected disability, if:  (a) the Veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809; 
and had not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the Veteran is entitled to compensation for permanent and 
total disability which is (1) due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  This 
assistance will not be available to any Veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  
As discussed above, the Veteran is not permanently and 
totally disabled due to blindness or loss of use of the hands 
and does not allege otherwise.  Accordingly, he does not meet 
any of the criteria in 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 
3.809a.

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
VA to provide financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a), or a special 
home adaptation grant under 38 U.S.C.A. § 2101(b).  
Accordingly, because the basic legal criteria for the 
benefits sought are not met, the appeal is denied.

ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


